Citation Nr: 1522274	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a shortened right leg, unstable right knee, unstable gait, and bone deterioration (right knee disability) due to VA surgical treatment of the right knee beginning in December 2000.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served from August 1959 through July 1982, when he retired with more than 20 years of active military service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2006, the RO issued a rating decision which, in pertinent part denied entitlement to compensation under 38 U.S.C.A. § 1151 for a shortened right leg, unstable right knee, unstable gait, and bone deterioration.  The Board Remanded that claim in 2010.  In March 2011, the RO denied service connection for diabetes mellitus, type II, and denied TDIU.  The Remanded claim returns to the Board, together with appeal of March 2011 denials.  
 
After the appeal was transferred from the RO to the Board, the Veteran submitted several items of additional evidence to the Board, primarily addressing the claim for service connection for diabetes mellitus.  Along with that evidence, the Veteran, through his attorney, submitted a December 2014 waiver of consideration of the evidence by the agency of original jurisdiction. 38 C.F.R. § 20.1304 (2014). Appellate review may proceed. 

The Veteran testified before the Board by Videoconference in April 2009, and one issue addressed at that hearing remains on appeal. The transcript of that hearing is associated with the Veteran's electronic claims file.

In January 2015, the Veteran, through his attorney, withdrew his request for a hearing at the RO, and in a separate letter, advised the Board that the Veteran wished to cancel a scheduled Videoconference hearing before the Board. 

The Veteran was notified in March 2015 that he was entitled to another hearing before the Board because the Veterans Law Judge (VLJ) who conducted the 2009 hearing was no longer employed by the Board; however, that notification was not sent to the Veteran's attorney. 

The attorney was notified, in April 2015, of the Veteran's right to another hearing before the Board.  In April 2015, the Veteran's attorney confirmed in writing to the Board that the Veteran did not desire another hearing. Accordingly, the Veteran has been afforded due process as to his rights to hearings, and appellate review may proceed.

As another preliminary matter, the Board must address a letter from the Veteran, through his attorney, received at both the RO and the Board in December 2014. The letter requests that the Board "reconsider" its March 11, 1991 decision. 

The regulation which governs requests for reconsideration by the Board specifies that a Veteran must submit such motion in writing, to the Board, and, among other information, identify the date of the Board decision to be reconsidered the basis for requesting Reconsideration. 38 C.F.R. § 20.1001(a) (2014). 

The December 2014 Motion for Reconsideration of the 1991 Board decision (if this is what the Veteran was requesting, this is not entirely clear) is separate from the appeal addressed in this decision. The Board will address the motion for reconsideration, separately, after issuing the decision in this appeal.


FINDINGS OF FACT

1. The medical evidence establishes that the Veteran had as infection in the right knee following VA right knee total arthroplasty in December 2000, but the additional disability due to the infection, and required further right knee surgery, was not the result of negligence or fault on the part of VA, and was reasonably foreseeable.  

2. The Veteran has established that his quarters at Takhli Air Force Base in Thailand were adjacent to the inner perimeter of the base.  

3.  The Veteran's service-connected disabilities preclude manual labor, but do not preclude sedentary work consistent with his prior education and experience or result in greater industrial impairment to the Veteran than other Veterans compensated at the 80 percent level.  


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for right knee disability following arthroplasty performed by VA in December 2000 have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).
 
2. The criteria for service connection for diabetes mellitus are met. 38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309. (2014).

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Claim for compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected. A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

There is no allegation that the Veteran's treatment was part of a training or rehabilitation program, and no further discussion of that provision is required. 

VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Facts and analysis

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure. See 38 C.F.R. § 3.361. In this case, it is undisputed that the Veteran underwent right total knee replacement at a VA medical facility in December 2000, and then underwent right knee arthroscopy at a VA medical facility in February 2002.  It is also undisputed that the Veteran underwent surgical removal of the right knee prosthesis at a private facility in December 2002, and that additional private right knee surgical treatment was required.  

The Veteran contends that, because the first right knee replacement failed, he now has chronic knee pain and a leg length discrepancy which causes alteration of gait. The Veteran contends, in essence, that these residuals might have been avoided, or the severity reduced, if VA surgical treatment of the Veteran was proper or VA provided proper post-surgical treatment.  

In a November 2009 opinion, KVC, M.D., stated that it was likely that the right knee infection discovered in December 2002 was the result of the initial total knee replacement by VA in December 2000.  The Board notes that Dr. KVC's opinion is in accord with the Veteran's multiple statements expressing his belief that the right knee infection linked to the December 2000 VA surgery. The 2009 VA medical opinion establishes that VA surgical treatment of the Veteran's right knee resulted in an infection, and that the Veteran has additional disability resulting from the treatment of that infection and necessary replacement of the right knee arthroplasty.  

However, as set forth above, proof of causation and proof of additional disability are not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was "not reasonably foreseeable."

In a November 2009 opinion, Dr. KVC opined that it was less than likely that the infection in the initial total knee replacement was the result of carelessness, negligence, or other fault on the part of VA. Further, Dr. KVC opined that infection and the need for revision after total knee replacement is a foreseeable complication of the surgery, with a 1 percent or 2 percent risk, that is disclosed in obtaining informed consent. Dr. KVC's opinion is unfavorable to a finding that there was fault on the part of VA.  Dr. KVC's opinion establishes that the result in the Veteran's case, an infection requiring revision of the total knee replacement, was a forseeable risk.  November 2000 outpatietn treatment notes and the December 2000 operative note reflect that the Veteran was informed of the known risks. 

The Board has reviwed in detail the Veteran's assertions regarding the ways in which VA treatment of his right knee should have been different. The Veteran asserts that VA should have listened to his initial complaints and found the infection earlier.  The Veteran himself, in a June 2011 statement, acknowledges that Dr. F, the private physician who eventually found the right knee infection in late 2002, advised the Veteran that the infection was encapsulated behind the titanium knee insert and was not detectable on x-rays or by lab tests prior to the surgery, which would appear to tend to refute this belief. 

The Veteran alleges that VA should have seen the fluid on his right knee sooner. The veteran's lay opinion that fluid was present on the right knee before a swelling was detected in late 2001, leading to the February 2002 arthroscopy, is inconsistent with the VA clinical records from December 2000 to October 2001.  

The Veteran asserts that the initial VA surgery was performed "differently" than usual, and may have been experimental. The Veteran is competent to state that his providers told him that his surgery was "different" than others.  The Veteran is not competent to opine that the surgery was experimental or a variation in the surgical approach was related to the later infection. 

The Veteran asserts that, after surgery, his leg was put in a motion apparatus that was positioned incorrectly, hurting and pinching his leg. The Veteran is competent, as a lay person, to describe such an incident and to state that it was painful. However, the Veteran is not competent to provide a probative opinion that such an incident caused a post-operative right knee infection or resulted in any additional current disability so as to warrant compensation under 38 U.S.C.A. § 1151.  

In short, Dr. KVC's opinion that there was no fault on VA's part is the only medical evidence which addresses the issue of fault. Dr. KVC opined that there was no negligence or fault or deviation from the required standard of care.  The Veteran has clearly described his criticisms of the VA surgical care of his right knee and his frustrations with the RO's responses to his assertions. 

The Board totally understands the Veteran's concerns.  However, compensation benefits under 38 U.S.C.A. § 1151 are not granted simply because care does not succeed.  Rather, the Veteran is entitled to VA compensation for his current right knee disability only if the Veteran establishes that VA fault or negligence, or an unforeseeable incident, led to the disability for which compensation is sought. The Veteran's lay reports of his criticisms and frustration with the VA surgical care and with the processing of this claim are not sufficiently probative and persuasive to establish that the criteria for compensation under the provisions of 38 U.S.C.A.  § 1151 have been met. Dr. KVC's medical opinion that the standard of care was met is of greater weight and probative value than the Veteran's lay contentions regarding fault in the VA surgical care.  The Veteran has not provided medical evidence which supports or tends to support his assertions of fault or evidence of any type which increases the probative value to the Veteran's lay evidence.  In the absence of probative and persuasive evidence of fault in the VA surgical treatment of the Veteran's right knee, the criteria for compensation for additional right knee disability may not be granted. See 38 U.S.C.A. § 5107(b).

2. Entitlement to service connection for diabetes mellitus

The Veteran seeks service connection for diabetes mellitus. The Veteran contends that he was exposed to herbicides during his service at Takhli Air Force Base in Thailand from July 1969 to February 1970. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Diabetes mellitus may also be presumed to be linked to exposure to herbicides.

Veterans who served on the ground in Vietnam may be presumed to have been exposed to herbicides.  Air Force Veterans who served in Thailand, at certain Royal Thai Air Force Bases, during the specified time period, may have been exposed to herbicides.  VA determines exposure to herbicides on facts found basis. If the Veteran was a security policeman, patrol dog handler, a member of a security police squadron, or shows evidence of military duties or other circumstance which placed the Veteran near the perimeter of a designated Royal Air Force base in Thailand, herbicide exposure may be conceded.  M21-1MR, IV.ii.2.C.10.q. The base at which the Veteran was stationed has been identified as a base where herbicides were used.

In support of the Veteran's claim, REF, who identified himself as the Veteran's supervisor in Thailand, submitted a March 2014 statement indicating that the Veteran's quarters, which the Veteran shared with REF, were located near the perimeter of the base. REF also stated that he and the Veteran could smell the chemicals used along the base perimeter.  The official service personnel records include a performance evaluation for the Veteran at his duty station in Thailand signed by REF.  While the statement that he could smell the chemicals, and recalls such facts from many years ago, stretches the believability of this statement, the military personnel records support the credibility of REF's statement as to his knowledge of the area where the Veteran stayed on the base.

To support his claim, the Veteran submitted maps of Takhli AFB. The maps are consistent with the statements made by the Veteran and by REF as to the locations of the Veteran's living quarters. The maps show that the living quarters identified by the Veteran and by REF as theirs are consistent with their rank, which was how living quarters at that base were assigned.  The maps are consistent with the Veteran's statement that his quarters were separated from the inner perimeter of the base by only a strip of lawn and a road which bordered the inside grass of the perimeter.  Pictures available on the Internet are consistent with the maps and descriptions provided by the Veteran and REF.  

The Veteran further asserts that his MOS as a computer specialist took him to duties along the inside border of the perimeter. There is no additional evidence which supports this aspect of the Veteran's statements and affidavit.  

It appears from the maps submitted and objective photographs that herbicides used to maintain the wide inner perimeter of the base could have been sprayed within several car-lengths from the Veteran's living quarters. It also appears from the photographs that a wide area adjacent to the outer perimeter of the base was maintained entirely defoliated. Resolving any reasonable doubt as to whether herbicides were used at the base and inside the perimeter of the base in the Veteran's favor, the evidence warrants a finding, on the facts of this case, that the Veteran was exposed to any herbicides used inside the base during the time he was stationed there, 1969-1970.  

According, the Veteran's diabetes mellitus may be presumed related to his probably herbicide exposure.  The claim may be granted.

3. TDIU claim

The Veteran contends that his service-connected disabilities render him unemployable, entitling him to a total rating based on individual unemployability. A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 

Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The existence or degree of non-service connected disabilities will be disregarded if the schedular criteria for TDIU are met and the evaluator determines that the Veteran's service-connected disabilities render the Veteran incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on "an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. at 452 (2009). 

Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history, but not the Veteran's age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Currently, the Veteran has been granted service connection for: tension cephalgia, evaluated as 50 percent disabling from February 2006; bursitis/tendinitis, right elbow, evaluated as 10 percent disabling since 1992; hiatal hernia, evaluated as 10 percent disabling from 1982; tinnitus, evaluated as 10 percent disabling from 1983; hypertension, evaluated as 10 percent disabling from 1986; status post excision, neuroma, left foot, evaluated as 10 percent disabling from May 1987; status post excision, neuroma, right foot, evaluated as 10 percent disabling from March 1988; costochondritis, evaluated as noncompensable; bilateral hearing loss evaluated as noncompensable; and, status post left ureteral calculi, noncompensable. 

The veteran's combined evaluation, as totaled under 38 C.F.R. § 4.25 and with consideration of bilateral factors, is 80 percent. Additionally, as set forth in the decision above, the Veteran has been granted service connection for diabetes mellitus. Thus, the Veteran mets schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

In this case, the Veteran initially underwent VA examination related to his claim for TDIU in October 2010 and November 2010.  The examiners opined that the veteran's rib removal, hydronephrosis, and right elbow bursitis did not affect his ability to work. The veteran's bilateral foot pain, partly due to service-connected neuromas, status post excisions, limited his ability to walk.  The examiner who evaluated industrial impairment due to headaches stated that the Veteran's headaches would result in increased absenteeism, and the examiner noted the Veteran's sensitivity to light and the need to wear sunglasses.  Some impairment in concentration and recall was noted, but the Veteran was able to perform such tasks as spelling "world" backwards.  The examiner opined that the headaches should not preclude sedentary work.  

During the pendency of this claim, the Veteran has been rated as 80 percent disabled, without consideration of diabetes mellitus, for which service connection is granted in this decision. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The fact that the Veteran is compensated for 80 percent disability makes it clear that he would have significant difficulty finding suitable employment. The sole fact that a claimant is unemployed and would have significant difficulty obtaining employment is not enough to warrant finding that the Veteran is unemployable and entitled to a total disability rating on that basis. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. 38 C.F.R. §§ 4.1, 4.15. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Id.  

The record reflects that the Veteran's MOS in service required him to use, maintain, and repair computers and computer components in other devices. Following his service discharge in 1982, the Veteran was self-employed in real estate. In 1988, he started his own business "teaching computers." A 1991 VA examination report reflects that the Veteran was employed as an instructor at the Arizona Institute of Business and Technology.  A January 1998 VA examination reflects that the Veteran continued to be employed as a computer instructor at a college.  In July 2005 correspondence, the Veteran reported that he had been receiving disability benefits from the Social Security Administration since June 2000.

The medical evidence establishes that the Veteran's service-connected disabilities, considered alone, including the now service connected diabetes, do not result in factors which would make it more difficult for the Veteran to perform the mental and physical tasks of appropriate sedentary employment than other Veterans who are compensated at the 80 percent rate. Moreover, the Veteran's experience working with and teaching others about computers is a job skill that would assist the Veteran to obtain sedentary employment appropriate to the Veteran's service-connected disabilities.  

More importantly, the record and the examination during the pendency of this claim establish that the Veteran had developed significant and numerous disabilities for which service connection is not in effect when he last worked in June 2000. Currently, the Veteran has significant back and neck pain requiring narcotic medications; he has had three back surgeries. The veteran is status post bilateral total knee replacement of both knees. He has pain in the hands, hips and shoulders. The record reflects that the Veteran has a pain management contract in place because he developed dependence on pain medications. The VA examiners, as a whole, concluded that the veteran's orthopedic problems (spine, knee, hips, right biceps tendon, right shoulder), together with his medical problems including hypertension, sleep apnea, vertigo, and genitourinary diasters, resulted in unemployablity, providing highly probative evidence against this claim.

In this regard, it is important to note that in light of the granting of one claim in this case the normal practice would be for the Board to delay the adjudication of this case (once again) and remand for another medical opinion.  However, in this case, the post-service medical records, as a whole, provides particularly negative evidence against the claim that it is his service connected disabilities that have caused him not to work.  Another medical opinion in this case serves no constructive purpose in light of prodigious evidence against this claim. 

The preponderance of the evidence establishes that the Veteran's service-connected disabilities would make it difficult for him to obtain and retain employment, as commensurate with the Veteran's current 80 percent disability level, but do not preclude sedentary employment. The evidence is against the Veteran's claim for a total disability rating due to service-connected disabilities. The claim must be denied.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014). In this case, the Veteran was notified of the criteria for benefits under 38 U.S.C.A. § 1151, the criteria for service connection, and the criteria for TDIU prior to the initial adjudications of those claims. Moreover, the criteria for benefits under 38 U.S.C.A. § 1151 were additionally set forth by the Board during the process of requesting VHA opinion which was provided to the Veteran.  Additionally, the Board notes that the Veteran is represented by an attorney; it is assumed that the attorney can provide any additional information about the criteria for service connection needed by the Veteran. 

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided, nor has the Veteran's attorney raised such allegation. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A VLJ who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2). During the 2009 hearing before the Board, the Veteran's testimony and the questions from the VLJ who conducted the hearing focused on the elements necessary to substantiate the Veteran's claim then on appeal. Each duty to the Veteran outlined in Bryant was met during the 2009 Board hearing. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As noted in the Introduction, above, the VLJ who conducted the 2009 hearing is no longer employed at the Board, and the Veteran was notified of his right to request another hearing before the Board. The Veteran has declined his right to an additional hearing, and appellate review may proceed.

As to the two claims denied in this decision, the Board finds that the duty to assist requirements have been fulfilled. Service treatment records have been obtained. Voluminous VA clinical records have been associated with the electronic claims file. Private clinical records identified by the Veteran are associated with the claims file.  The Veteran was afforded several VA examinations during the course of the appeals.  

All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  In particular, the Veteran's initial claim underlying this appeal is of record, as are VA outpatient treatment records during the period at issue. The Board finds that VA has satisfied the duty-to-assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Additional development of these claims would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for right knee disability due to VA surgical treatment of the right knee in December 2000 is denied.  

The appeal for service connection for diabetes mellitus is granted, subject to law and regulations governing the effective date of an award of compensation.  

The appeal for TDIU is denied.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


